Herbert, J.,
dissenting. I cannot concur in a syllabus and judgment which would further complicate the statutory requirement of a reproduction cost new as the foundation of a rate base by requiring such rate base to be broken into a ‘ ‘ debt component” and “equity component” and requiring allowance for a rate of interest on such theoretical so-called “debt component” instead of recognizing the actual requirements of a public utility.
The test of a commission order is, of course, whether it is reasonable and lawful, and, in my view, the order of the commission in this case measured in its entirety meets such a test. It is difficult enough for the commission to determine a reproduction cost new less depreciation without developing a formula *15breaking that total figure into component parts for the purpose of calculating minimal interest rates for each of those component parts, and I do not like to see written into the syllabus law of the case a requirement not statutorily provided.
I would affirm the order of the commission herein.
Weygandt, C. J., concurs in the foregoing dissenting opinion.